Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This communication is in response to application filed on September 30, 2020 in which claims 1-20 are presented for examination.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/30/2020 and 3/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,315  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,812,315 B2 contain every element of claim 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  






Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam et al. (US Patent Application Pub. No. 2013/0235763) hereinafter “Anantharam” in view of Ponnuswamy et al. (US Patent Application Pub. No. 2019/0173736) hereinafter “Ponnuswamy”.



As to claim 10, Anantharam discloses a system comprising: one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors ([53-54, 58], discloses processor and medium for executing instructions for implementing a computer program), cause the one or more processors to: 
collect fabric data across a plurality of network domains, wherein the fabric data indicates one or more policies implemented in corresponding network domains of the plurality of network domains (Anantharam [19, 31-33], discloses wherein application can use the information collected by the fabric element chips of the SFCs to represent an entire distributed fabric system and fabric element can collect information about the connectivity and statistical activity on each communication link between the fabric element and the fabric ports); 
translate at least a portion of the fabric data into a form that is compatible with another portion of the fabric data to create translated fabric data (Anantharam [33-37], discloses wherein the SerDes includes a pair of functional blocks used to convert data between serial and parallel interfaces in each direction); 
correlate the fabric data across the plurality of network domains based on the translated fabric data to create correlated fabric data across the plurality of network domains (Anantharam [40-42], discloses wherein the central software agent gathers the information collected by each of the SFCs in the distributed fabric system and creates the topology of the distributed fabric system); and 
Anantharam is silent on provide policy assurance across the plurality of network domains by determining whether the one or more policies implemented in corresponding network domains of the plurality of network domains are compatible across the plurality of network domains based on the correlated fabric data.  
discloses a cross domain assurance system wherein cross-domain assurance system functions to provide assurance in the network environment across both the network infrastructure and the servers and can correlate the first policy test with statistics of packets used in communications between the first server and the first lead router).
Anantharam and Ponnuswamy are analogous art because they are from the same field of endeavor, namely, systems and methods of managing network data.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Anantharam and Ponnuswamy before him or her, to modify the system of Anantharam to include the cross domain system of Ponnuswamy with reasonable expectation that this would result in a system that is capable of providing assurance across the plurality network domains based on the correlated network fabric data.  This method of improving the system of Anantharam was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponnuswamy.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Anantharam with Ponnuswamy to obtain the invention as specified in claim 10.



As to claim 11 Anantharam-Ponnuswamy, discloses the system of claim 10, wherein the plurality of network domains includes a first network domain and a second network domain in a same network environment (Anantharam [16, 24-27], a networking environment comprising data center, a management station a server over a network, local-area networks (LAN), metro-area networks (MAN), and wide-area networks (WAN), such as the Internet or World Wide Web). The Examiner supplies the same rationale for the combination of references Anantharam and Ponnuswamy as in claim 10 above.



As to claim 13 Anantharam-Ponnuswamy, discloses the system of claim 10, wherein at least one of the plurality of network domains is a virtualized network domain (Anantharam [16, 24-27], discloses wherein the communication with the fabric port of the SFC is connected in the full-mesh configuration, the DLCs and SFCs form a distributed virtual chassis). The Examiner supplies the same rationale for the combination of references Anantharam and Ponnuswamy as in claim 10 above.


As to claim 14 Anantharam-Ponnuswamy, discloses the system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: compare policies identified from the translated fabric data across the plurality of network domains; and generate the correlated fabric discloses wherein the information collected by the fabric can collect information about the connectivity and statistical activity on each communication link between the fabric element and the fabric ports and gathers the information collected by each of the SFCs in the distributed fabric system and creates the topology of the distributed fabric system). The Examiner supplies the same rationale for the combination of references Anantharam and Ponnuswamy as in claim 10 above.


As to claim 16 Anantharam-Ponnuswamy, discloses the system of claim 10, wherein the plurality of network domains includes a first network domain and a second network domain and the fabric data indicates first one or more policies implemented in the first network domain and the instructions, which when executed by the one or more processors, further cause the one or more processors to translate the first one or more policies into second one or more policies capable of being implemented in the second network domain to generate the translated fabric data (Anantharam [31-33, 40-42], discloses wherein the information collected by the fabric can collect information about the connectivity and statistical activity on each communication link between the fabric element and the fabric ports and gathers the information collected by each of the SFCs in the distributed fabric system and creates the topology of the distributed fabric system). The Examiner supplies the same rationale for the combination of references Anantharam and Ponnuswamy as in claim 10 above. 


Claims 15 and 17--18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam-Ponnuswamy further in view of Raleigh et al. (US Patent Application Pub. No. 2010/0191612) hereinafter “Raleigh”.


As to claim 15 Anantharam-Ponnuswamy, discloses the system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: identify one or more mismatches in the policies across the plurality of network domains; and 53Docket No.: 085115-668253 (1015840-US.02)generate the correlated fabric data across the plurality of network domains based on the one or more mismatches in the policies across the plurality of network domains.  Anantharam-Ponnuswamy is silent on identify one or more mismatches in the policies across the plurality of network domains; and 53Docket No.: 085115-668253 (1015840-US.02)generate the correlated fabric data across the plurality of network domains based on the one or more mismatches in the policies across the plurality of network domains.
However Raleigh discloses identify one or more mismatches in the policies across the plurality of network domains; and 53Docket No.: 085115-668253 (1015840-US.02)generate the correlated fabric data across the plurality of network domains based on the one or more mismatches in the policies across the plurality of network domains (Raleigh [203, 269, 315-317], discloses wherein the access control integrity server and/or some other agent of service controller verifies device service policy based at least in part on, for example, various error conditions that indicate a mismatch in service measure and service policy, and wherein various verification error conditions that can indicate a mismatch in service measure and service policy include one or more of the following: mismatch in one service measure and another service measure).
Raleigh and Anantharam-Ponnuswamy are analogous art because they are from the same field of endeavor, namely, systems and methods of managing network data.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Raleigh and Anantharam-Ponnuswamy before him or her, to modify the system of Raleigh to include the system of Anantharam-Ponnuswamy with reasonable expectation that this would result in a system that is capable of providing assurance across the plurality network domains by identifying mismatches in policies across the network.  This method of improving the system of Raleigh was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Anantharam-Ponnuswamy.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Raleigh with Anantharam-Ponnuswamy to obtain the invention as specified in claim 15.


As to claim 17 Anantharam-Ponnuswamy-Raleigh, discloses the system of claim 16, wherein the first one or more polices are translated into one or more policies for communicating with either or both one or more endpoints and one or more endpoint groups (Raleigh [292-294], discloses wherein the policy or profile settings for the device can be a direct translation of the policy or profile settings used for the network apparatus, or the device policy or profile settings can be less directly derived from the network apparatus policy or profile settings). The Examiner supplies the same rationale for the combination of references Anantharam-Ponnuswamy-Raleigh as in claim 16 above. 


As to claim 18 Anantharam-Ponnuswamy, discloses the system of claim 16, wherein the first one or more polices are translated into one or more policies for communicating with one or more security groups (Raleigh [292-294, 299], discloses wherein the policy or profile settings for the device can be a direct translation of the policy or profile settings used for the network apparatus, or the device policy or profile settings can be less directly derived from the network apparatus policy or profile settings). The Examiner supplies the same rationale for the combination of references Anantharam-Ponnuswamy-Raleigh as in claim 16 above. 



Claims 1-2, 4-9 and 19-20 are corresponding apparatus and computer program product claims that recite similar limitations as of claims 10-11 and 13-18 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.




Allowable Subject Matter


Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.



Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/RAZU A MIAH/Primary Examiner, Art Unit 2441